DETAILED ACTION
Prosecution History
	Claims 1-11 were originally filed.
	Claims 2 and 9 have since been cancelled.
	Claims 1, 3-8, and 10-11 have since been amended.
	Claims 12-13 have since been newly added.

Allowable Subject Matter
Claims 1, 3-8, and 10-13 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Streater US 2011/0178632.
Streater discloses a system and method for a seed metering system and drill which includes a plurality of seed tanks, a seed tube that deposits the seeds at a certain depth into the ground, and an array of row units, each with a hopper and metering system. The system of Streater is capable of metering and planting the seeds along a row as mechanically constrained it is. 
As to independent claim 1, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“wherein at least one processor in said main controller correlates a location of the system on a field with a corresponding field prescription and communicates individual metering instructions to each of said metering assemblies in each pod of said array of metering pods so as to dispense to a corresponding opener a uniquely regulated combination of different agricultural products and so as to provide a delivery rate of said agricultural products from each metering assembly of each said pod to accomplish a desired delivery rate as determined by the at least one processor and a corresponding product spread density of said each regulated combination according to the said field prescription for a particular location on the field.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668